department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc ita b5 tl-n-398-01 uilc internal_revenue_service national_office field_service_advice memorandum for william a mccarthy lmsb attorney seattle cc lm ctm sea from j charles strickland senior technician reviewer cc ita b5 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer x y year year period location amount amount tl-n-398-01 amount amount amount issues the issue presented is whether taxpayer’s contract for soil remediation is a long- term contract subject_to sec_460 so that taxpayer is required to use the percentage_of_completion_method pcm to report its income from the contract conclusions because the contract requires the manufacture of an item that is unique and that normally requires more than months to produce the contract is subject_to code sec_460 however costs and income attributable to the performance of soil remediation services must be segregated from other contract costs and income and accounted for under a proper nonlong-term contract method facts in year taxpayer a member of x’s affiliated_group entered into an agreement with y to erect a soil remediation facility at location and to treat contaminated soil there the total_contract_price was approximately amount of that amount approximately amount was allocated by taxpayer to the design manufacture and installation of the facility and approximately amount was allocated to operation of the facility including its demobilization salvage the time required to design manufacture and install the facility was approximately period taxpayer received progress payments while performing the contract for federal_income_tax purposes taxpayer apparently reported contract income as it was received contract costs were capitalized and recovered as contaminated soil was treated 1taxpayer made the foregoing allocation in an estimation of contract costs the total_contract_price was subsequently reduced to approximately amount because of an early termination of the contract in year also in that year taxpayer disposed of the facility at auction for amount tl-n-398-01 law and analysis code sec_460 defines a long-term_contract as any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into in the case of a manufacturing contract however long-term_contract treatment does not apply unless such contract involves the manufacture of any unique item of a type which is not normally included in the finished goods inventory of the taxpayer or any item which normally requires more than calendar months to complete without regard to the period of the contract sec_460 construction_contract as the statute indicates both construction contracts and manufacturing contracts can be long-term_contracts we do not view the contract as a construction_contract it was entered into prior to the effective date of the recently-promulgated regulations interpreting code sec_460 thus former sec_1 of the income_tax regulations provides the relevant guidance in pertinent part the regulation defines a construction_contract as follows t he term construction_contract means any contract for the building construction or erection of or the installation of any integral component to improvements to real_property for purposes of the preceding sentence construction includes reconstruction and rehabilitation an improvement to real_property includes buildings or other structures intended to be permanently affixed to real_property roadways dams or bridges but does not include such items as vessels or offshore drilling platforms sec_1 b ii emphasis supplied one possibility is that the contract is a construction_contract because it requires the erection of the soil remediation facility but the regulation requires an improvement to real_property and defines an improvement as a structure intended to be permanently affixed to real_property the facility is not intended to be permanent rather it is a machine that is disassembled when the soil remediation is completed another possibility is that the soil remediation itself is construction but as stated the regulation requires a structure although some land treatment such as grading that is preliminary to erecting structures would be considered construction activity there is no suggestion here that the soil remediation is preliminary to construction of some permanent structure manufacturing contract tl-n-398-01 we do however view the contract as a manufacturing contract subject_to code sec_460 the facts indicate a fairly lengthy and expensive process for design of the soil remediation facility these facts support characterizing the facility as unique the facts also support characterizing the facility as an item normally requiring more than calendar months to complete taxpayer contends that the contract is not a manufacturing contract because the facility will not be delivered to the customer but the facts indicate that the facility is being constructed for this one customer and that following performance of the contract the facility has only a relatively small salvage_value notice_89_15 q a4 1989_1_cb_634 indicates that whether a contract is a manufacturing contract depends on whether the taxpayer must manufacture an item in order to fulfill its contract obligations here that is clearly the case however not all contract costs and income should be accounted for under pcm while the contract fairly can be characterized as a manufacturing contract the fact remains that it also requires soil remediation services the former regulation provides as follows the percentage_of_completion_method and the completed_contract_method apply only to the accounting for income and expenses attributable to long-term_contracts the term expenses attributable to long term contracts means all direct_labor_costs and direct_material_costs within the meaning of paragraph d i or i of this section and all indirect_costs except those described in paragraph d iii or in the case of extended period long-term_contracts paragraph d iii other income and expense items such as investment_income expenses not attributable to such contracts and costs incurred with respect to any guarantee warranty maintenance or other service agreement relating to the subject matter of such contracts shall be accounted for under a proper method_of_accounting see sec_446 and sec_1_446-1 sec_1 a emphasis supplied taxpayer’s soil remediation services do not contribute towards the completion of the facility in fact they occur after the facility has become operational under the circumstances an allocation of costs and income should be made so that only those items attributable to the manufacturing activity are accounted for under pcm case development hazards and other considerations tl-n-398-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel income_tax accounting j charles strickland senior technician reviewer cc ita b5
